        Case 1:18-cv-11924-FDS Document 53-2 Filed 05/07/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
                              EASTERN DIVISION
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
                  Plaintiff          )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              )   CIVIL ACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
                  Defendant          )
____________________________________)

                                 CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s Memorandum of Law in Support of

Emergency Motion for a Temporary Restraining Order and Preliminary Injunction were filed

with the Clerk of Court today, May 7, 2019, using the CM/ECF system to be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF).



May 7, 2019                                   Respectfully submitted,




                                              “/s/”Deborrah M. Dorman
                                              Deborrah M. Dorman, Esq., #635729
                                              Law Office of Deborrah M. Dorman
                                              Post Office Box 944
                                              Tisbury, MA 02568
                                              (774) 563-0040
                                              dormandmd@aol.com
